 
Exhibit 10.1
 
 
 




DEBT SETTLEMENT


Dated as of November 28, 2016


This Debt Settlement and Release Agreement (this "Agreement") is dated as of the
date first set forth above (the "Effective Date"), and is entered into by and
between (i) New Asia Energy, Inc., a Colorado corporation (the "Company"); (ii)
Rock Capital Ltd, previously the principal controlling and currently a minority
shareholder of the Company ("Rock Capital") collectively referred to herein as
the "Parties" and each as a "Party."


            WHEREAS, Rock Capital has advanced certain funds to the Company and
is expected to advance additional funds to the Company for the payment of the
Company's operating expenses and other matters;


WHEREAS, Rock Capital and the Company desire to provide for the repayment of the
funds so advanced by Rock Capital or the conversion thereof, pursuant to the
terms and conditions herein;


            NOW, THEREFORE, in consideration of the premises and of the terms
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
mutually agree as follows:



1.
Payments Made.  The Parties acknowledge and agree that, as of November 28th,
2016 , Rock Capital has advanced a total of $102,420 in funds to the Company;
the "initial advance" which reflects $42,420 advanced through September 30th,
2016 and an additional $60,000 advanced through November 28th, 2016. These
advances were used to pay for the Company's further operating expenses of the
Company. The total advances through November 28th, 2016  total $102,420.




2.
Repayment or Conversion.




(a)
The Debt shall be due and payable in full, without interest and without further
demand, as of 9:00 a.m., local time in Singapore, on November 28, 2016 (the "Due
Date").




(b)
In the event that the Debt is not paid in full as of the Due Date, Rock Capital,
in its sole discretion, shall cause the Company to issue to Rock Capital a
number of shares of common stock, par value $0.001, of the Company (the "Common
Stock") equal to (A) the Debt, divided by $0.00105 (the "Issuance"). Based on
the advances set forth above, the total number of shares to be issued equal to
97,542,857.  Rock Capital consistent with  the preceding sentence by delivering
to the Company the Conversion Election in the form as attached hereto as Exhibit
B.




(c)
The Company covenants and agrees to undertake such actions as may be required to
complete the Issuance.



 

 


Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------





 

 

3.
Representations and Warranties of the Company. The Company hereby represents and
warrants to Rock Capital as follows:




(a)
Authorization.  The execution, delivery and performance by the Company of this
Agreement and the performance of all of the Company's obligations hereunder have
been duly authorized by all necessary corporate action, and this Agreement has
been duly executed and delivered by the Company.  The execution and performance
of the transactions contemplated by this Agreement and compliance with its
provisions by the Company will not conflict with or result in any breach of any
of the terms, conditions, or provisions of, or constitute a default under, its
Certificate of Incorporation or Bylaws or any agreement to which the Company is
a party or by which it or any of its properties is bound.




(b)
Issuance of Shares.  The issuance and delivery of the Common Stock in accordance
with this Agreement and the Issuance have been duly authorized by all necessary
corporate action on the part of the Company, and the shares of Common Stock to
be delivered pursuant to this Agreement, when so delivered, will have been duly
and validly authorized and issued by the Company and will be fully paid and
nonassessable.




(c)
Binding Obligation.  Assuming the due execution and delivery of this Agreement
by Rock Capital, this Agreement constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors' rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.




4.
Representations and Warranties of Rock Capital. Rock Capital hereby represents
and warrants to the Company as follows:




(a)
Authorization.  Rock Capital has full power and authority to enter into this
Agreement, to perform his obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.




(b)
Binding Obligation.  Assuming the due execution and delivery of this Agreement
by the Company, this Agreement constitutes the valid and binding obligation of
Rock Capital, enforceable against Rock Capital in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applic-ability relating to or
affecting creditors' rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.




(c)
Restricted Securities.  None of the Shares are registered under the Securities
Act of 1933, as amended (the "Securities Act"), or any state securities laws. 
Rock Capital understands that the Shares may not be sold, transferred or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.




5.
Miscellaneous.




(a)
No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

 
 
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------








(b)
Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.




(c)
Interpretation. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a Party on the ground that
such Party drafted or was more responsible for the drafting of any such
provision(s). The Parties further agree that they have each carefully read the
terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.




(d)
Governing Law; Jurisdiction.  This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Colorado, without giving
effect to principles of conflicts of law. Each of the Parties agree to submit to
the jurisdiction of the federal or state courts located in State of Colorado in
any actions or proceedings arising out of or relating to this Agreement. Each of
the Parties, by execution and delivery of this Agreement, expressly and
irrevocably (i) consents and submits to the personal jurisdiction of any of such
courts in any such action or proceeding; (ii) consents to the service of any
complaint, summons, notice or other process relating to any such action or
proceeding by delivery thereof to such Party as set forth herein and (iii)
waives any claim or defense in any such action or proceeding based on any
alleged lack of personal jurisdiction, improper venue or forum non conveniens or
any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS
PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.




(e)
Specific Performance.  The Parties acknowledge and agree that a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, and therefore any Party shall be entitled, in addition to any other
right or remedy available to it, to an injunction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement, and no bond or other security shall be required in connection
therewith, and the Parties hereby consent to the issuance of such an injunction
and to the ordering of specific performance.




(f)
Waiver/Amendments.  Any waiver by any Party to this Agreement of any provision
of this Agreement shall not be construed as a waiver of any other provision of
this Agreement, nor shall such waiver be construed as a waiver of such provision
respecting any future event or circumstance. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
Rock Capital and the Company.




(g)
Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.



 
 

 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 
 

 

(h)
Costs.  Each Party will bear its own costs and expenses incurred in connection
with this Agreement and the transaction contemplated thereby.




(i)
Survival of Terms.  All representations, warranties and covenants contained in
this Agreement or in any certificates or other instruments delivered by or on
behalf of the Parties hereto shall be continuous and survive the execution of
this Agreement and the Closing.




(j)
Assignment.  This Agreement shall be binding upon the Parties hereto and their
respective successors and assigns and shall inure to the benefit of any
assignee, subject to the terms and conditions hereof. No Party may assign this
Agreement without the prior written consent of the other Parties.




(a)
Notices. Notices hereunder shall be given only by personal delivery, registered
or certified mail, return receipt requested, overnight courier service, by
email, and shall be deemed delivered immediately when personally delivered or
sent via email (with return receipt requested and received) or three days
following such notice being deposited in the mail or delivered to a courier
service, postage or charges prepaid, and properly addressed to the particular
Party to whom the notice is to be sent, to the address as set forth below the
applicable Party's name on the signature pages hereto.




(k)
Headings.  The headings used in this Agree-ment are for convenience only and
shall not by themselves determine the interpretation, construction or meaning of
this Agreement.




(l)
Attorneys' Fees and Costs.  In the event any Party to this Agreement shall be
required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing Party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing Party for reasonable attorneys' fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing Party.




(m)
Further Assurances. Each Party agrees to execute and deliver to the other such
additional documents and instruments, and to do and perform such other acts and
things, as may be reasonably necessary for effecting the transactions
contemplated herein.




(n)
Counterparts.  This agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



[Signatures appear on following page]
 

 




Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.



 
New Asia Energy, Inc.
 
 
By:
/s/ Jose A Capote
 
Name:
Jose A Capote
 
Title:
Secretary
       
Address for Notices:
 
60 Paya Lebar Road
 
12-08 Paya Lebar Square
 
Singapore, 409051
       
New Asia Energy, Inc
       
By:
/s/ Allister Lim Wee Sing
 
Name:
Allister Lim Wee Sing
 
Title:
Director
       
Address for Notices:
 
60 Paya Lebar Road
 
12-08 Paya Lebar Square
 
Singapore, 409051
             
Rock Capital Ltd.
 
 
By:
/s/ Lin Kok Peng
 
Name:
Lin Kok Peng
 
Title:
Director
       
Address for Notices:
 
Room 1408, Tak Shing House,
 
Theatre Lane
 
20 Des Voeux Road Central Hong Kong



 

 


Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 
Annex A
Additional Advance


Pursuant to Section 1 of the Debt Settlement and Release Agreement entered into
as of November 28th , 2016, by and between (i) New Asia Energy, Inc., a Colorado
corporation (the "Company"); (ii) Rock Capital Ltd ("Rock Capital"), the Parties
hereby acknowledge that an Additional Advance in the amount of $60,000 was made
by Rock Capital to the Company between the period of September 30th, 2016
through November 28th, 2016.


Following such Additional Advance, the current Debt is $102,420.


Defined terms used herein shall have the meaning given in the Agreement.


Acknowledged and Agreed as of November 28, 2016.







 
New Asia Energy, Inc.
 
 
By:
/s/ Jose A Capote
 
Name:
Jose A Capote
 
Title:
Secretary
             
New Asia Energy, Inc.
       
By:
/s/ Allister Lim Wee Sing
 
Name:
Allister Lim Wee Sing
 
Title:
Director
             
Rock Capital Ltd.
 
 
By:
/s/ Lin Kok Peng
 
Name:
Lin Kok Peng
 
Title:
Director







Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 
 
Annex B
Conversion Election


Pursuant to Section 2(b) of the Debt Settlement entered into as of November
28th, 2016, by and between (i) New Asia Energy, Inc., a Colorado corporation
(the "Company"); (ii) Rock Capital Ltd ("Rock Capital")  Rock Capital hereby
elects to convert the outstanding Debt, which is currently $102,420 into shares
of Common Stock of the Company.


Pursuant to Section 2(b) of the Agreement the conversion will result in
97,542,857 shares of Common Stock being issued to Rock Capital.


Defined terms used herein shall have the meaning given in the Agreement.


Acknowledged and Agreed as of November 28, 2016.
 



 
New Asia Energy, Inc.
 
 
By:
/s/ Jose A Capote
 
Name:
Jose A Capote
 
Title:
Secretary
             
New Asia Energy, Inc
       
By:
/s/ Allister Lim Wee Sing
 
Name:
Allister Lim Wee Sing
 
Title:
Director
       
Rock Capital Ltd.
 
 
By:
/s/ Lin Kok Peng
 
Name:
Lin Kok Peng
 
Title:
Director


 
 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------